         Case 3:18-cv-01602-VAB Document 21 Filed 12/07/18 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

ATILA BAYAT,                                    )
                                                ) CIVIL ACTION
                               Plaintiff,       ~ NO. 3:18-CV-01602-VAB
                                                )
        vs.                                     )
                                                ) December 7, 2018
ACCENTURE CORPORATION LLC,                      )
                                                )
                               Defendant.       )


                 26(F) REPORT OF PARTIES' PLANNING MEETING

Date Complaint Filed: September 24, 2018
Date Complaint Served: October 10, 2018
Date of Defendant's Appearance: October 23, 2018

       Pursuant to Fed. R. Civ. P. 16(b), 26(f) and D. Conn. L. Civ. R. 16, Defendant Accenture

LLP (incorrectly named as Accenture Corporation LLC) ("Accenture"), by and through its

undersigned counsel, Winston & Strawn LLP, submits this report on behalf of Accenture.

Plaintiff Atila Bayat has not made himself available for a meet and confer regarding this report in

advance of the deadline to file the report.

        Accenture's counsel requested a meet and confer with Bayat regarding this report

through emails and voicemails, but Bayat declined to participate.       Specifically, Accenture's

counsel first left a voicemail for Bayat and sent him an email on October 19, 2018, requesting a

call to discuss this action. Bayat did not return counsel's call or email. Accenture's counsel next

wrote to Bayat on November 15 and on November 26, requesting a call to meet and confer

regarding this report.    Bayat responded on November 27, by email suggesting a call on

November 30. Accenture's counsel confirmed a call with Bayat for November 30, but Bayat

emailed counsel on that date stating that "an appointment would go over today," and requested a

call the following Monday or Tuesday at 4:00 p.m. Accenture's counsel confirmed a call for
         Case 3:18-cv-01602-VAB Document 21 Filed 12/07/18 Page 2 of 10



4:00 p.m. on December 3. On that date, however, Bayat did not answer counsel's call, and did

not respond to two subsequent emails and a voicemail from counsel regarding this report until

the December 7 deadline to file. On December 7, Bayat wrote to Accenture's counsel, stating

that he would be available to speak later in the afternoon. Bayat' s offer to speak on the date of

the filing deadline would not permit Accenture's counsel sufficient time to prepare a joint report

in advance of the deadline.

I.     Certification

       Undersigned counsel certifies that (a) he has discussed with Accenture the nature and

basis of the parties' claims and defenses and any possibilities for achieving a prompt settlement

or other resolution of the case; and (b) Accenture has developed the following proposed case

management plan.

       Counsel further certifies that he has forwarded a copy of this report to his client.

II.    Jurisdiction

       A.      Subject Matter Jurisdiction

       Subject matter jurisdiction is appropriate in this action pursuant to 28 U.S.C. § 1331 as

each of Bayat's claims arise under federal statutes.

       B.      Personal Jurisdiction

       Personal jurisdiction is not contested.

III.   Brief Description of the Case

       This is an employment discrimination case brought by Bayat against Accenture. Bayat

was employed with Accenture from February 2015 until September 2016 as a Functional Testing

Lead in the Technology group in Accenture's Hartford, Connecticut office.                     His job

responsibilities varied by project, but he was generally responsible for designing, developing and

delivering innovative technology solutions. Bayat's employment with Accenture was terminated

                                                 2
         Case 3:18-cv-01602-VAB Document 21 Filed 12/07/18 Page 3 of 10



by Accenture in September 2016. Thereafter, Bayat filed a complaint with the Connecticut

Commission on Human Rights & Opportunities, which was dismissed as untimely.                    Bayat

subsequently filed a charge with the Equal Opportunity Employment Commission, which was

later dismissed. His complaint in this Court followed.

       A.      Claims of Plaintiff

       Bayat, a white male who claims to have been born in the United States, claims that

Accenture discriminated against him based on his race, national origin, and age during the course

of his employment and when the company terminated his employment. Bayat further alleges

that Accenture retaliated against him due to prior complaints about discrimination.

       B.      Defenses and Claims of Defendants

       Accenture categorically denies that the company discriminated against Bayat on the basis

of his race, national origin, age, or any other protected basis, and denies that it retaliated against

him for allegedly complaining about discrimination.          Contrary to Bayat's allegations, his

employment was terminated for his long-term failure to become staffed on a chargeable project,

in accordance with Accenture's practice and guidelines. Bayat's race, national origin and age

played no role whatsoever in the decision to terminate him (or any other decision during his

employment).     Moreover, Bayat's retaliation claim fails because he made no complaint of

discrimination prior to being informed of his termination.         Thereafter, Accenture exercised

reasonable care to investigate his allegations, but did not find them to be substantiated.

       To the extent that Bayat may try to assert claims previously presented to the Connecticut

Commission on Human Rights & Opportunities, such claims are barred because they were not

filed within the applicable statute oflimitations and administrative filing periods.

        C.     Defenses and Claims of Third Party Defendants

       There are no third party defendants in this action.

                                                  3
        Case 3:18-cv-01602-VAB Document 21 Filed 12/07/18 Page 4 of 10



IV.    Statement of Undisputed Facts

       Counsel certifies that he has made a good faith attempt to determine whether there are

any material facts that are not in dispute. The following material facts are not disputed by

Accenture, and Accenture believes that Bayat would not dispute the following facts: Accenture

LLP is an Illinois limited liability partnership and has offices in multiple locations, including

One Financial Plaza, Hartford, Connecticut. Bayat is a white male who was employed by

Accenture LLP from February 2015 until September 2016. Julianne Castellani, Senior Manager

and Operations Lead-Testing, was Bayat's hiring manager and his direct supervisor. Castellani

and Diana Joseph, Location Field Human Resources, informed Bayat on September 7, 2016, that

he would be separated in one week unless he found another role with the company. During this

meeting, Bayat complained to Accenture personnel regarding perceived employment

discrimination at Accenture.

       Bayat filed a complaint with the Connecticut Commission on Human Rights &

Opportunities, which was dismissed as untimely. Bayat subsequently filed a charge with the

Equal Opportunity Employment Commission, which was later dismissed.

V.     Case Management Plan

       A.      Initial Disclosures

       Initial disclosures will be served by December 21, 2018, and document production will

commence on a rolling basis on or before December 21, 2018, to be promptly completed within a

reasonable time.


       B.      Scheduling Conference

               1.     Accenture does not request to be excused from holding a pretrial

conference with the Court before entry of a scheduling order pursuant to Fed. R. Civ. P. 16(b).


                                                4
         Case 3:18-cv-01602-VAB Document 21 Filed 12/07/18 Page 5 of 10



               2.      Accenture prefers that a scheduling conference, if held, be conducted by

.telephone.


        C.     Early Settlement Conference

                 1.    Accenture certifies that it has considered the potential benefits of

attempting to settle the case before undertaking significant discovery or motion practice.

Settlement is unlikely at this time.

                2.     Accenture does not request an early settlement conference.

                3.     Accenture prefers a settlement conference, when such a conference is

held, with the presiding judge.

                4.     Accenture does not request a referral for alternative dispute resolution

pursuant to D. Conn. L. Civ. R. 16.

        D.     Joinder of Parties, Amendment of Pleadings, and Motions Addressed to the
               Pleadings

                1.       Pursuant to the Court's September 24, 2018 Order on Pretrial Deadlines,

amended pleadings were due by November 23, 2018. Motions filed after the foregoing date will

require, in addition to any other requirements under the applicable rules, a showing of good

cause for the delay.


        E.     Discovery


               a)       Recognizing that the precise contours of the case, including the amounts

of damages at issue, if any, may not be clear at this point in the case, in making the proposals

below concerning discovery, Accenture considered the scope of discovery permitted under Fed.

R. Civ. P. 26(b)(l). At this time, Accenture wishes to apprise the Court of the following

information regarding the "needs of the case": This is a single-plaintiff employment

                                                5
            Case 3:18-cv-01602-VAB Document 21 Filed 12/07/18 Page 6 of 10



discrimination and retaliation case. Some of the relevant documents will be in the form of

electronically stored information that Accenture is working to collect. Accenture proposes to

provide such documents to Bayat promptly and on a rolling basis.

                b)     Accenture anticipates that discovery will be needed on the following

subjects:

                             (1)    The terms and conditions of Bayat's employment with

                             Accenture.


                             (2)    Bayat's efforts to be staffed on projects while employed by

                             Accenture.


                             (3)     Bayat's complaints regarding alleged discrimination and

                             Accenture's responses to any such complaints.


                             (4)     The grounds for Accenture's termination of Bayat's

                             employment.


                             (5)     Bayat's claimed damages.


                             (6)     Bayat's efforts to mitigate any such damages.


                c)    All discovery, including depositions of expert witnesses pursuant to Fed.

R. Civ. 26(b)(4), will be commenced by December 21, 2018 and completed (not propounded) by

March 26, 2019.

                 d)   Discovery will not be conducted in phases.

                 e)   If discovery will be conducted in phases, describe each phase and state the

date by which it will be completed by.

                                               6
         Case 3:18-cv-01602-VAB Document 21 Filed 12/07/18 Page 7 of 10



                              (1)     A Post-Discovery Telephonic Status Conference will be

                              held on April 26, 2019.


                f)     Accenture anticipates that it will require a total of 3 depositions of fact

witnesses. The depositions will commence by March 1, 2019, and be completed by March 26,

2019.

                g)     Accenture · will not request permission to serve more than 25

interrogatories.

                h)    Accenture does not intend to call expert witnesses at trial.

                i)    As to reports from retained experts pursuant to Fed. R. Civ. P. 26(a)(2) on

any issues on which it bears the burden of proof, Accenture does not intend to call expert

witnesses at trial.

                j)    As to reports from retained experts pursuant to Fed. R. Civ. P. 26(a)(2) on

any issues on which it does not bear the burden of proof, Accenture does not intend to call expert

witnesses at trial.

                k)    A damages analysis will be provided by any party who has a claim or

counterclaim for damages by February 28, 2019.

                1)    Undersigned counsel has discussed with Accenture the disclosure and

preservation of electronically stored information, including, but not limited to, the form in which

such data shall be produced, search terms and/or other techniques to be used in connection with

the retrieval and production of such information, the location and format of electronically stored

information, appropriate steps to preserve electronically stored information, and the allocation of

costs of assembling and producing such information. Undersigned counsel has also consulted

with Accenture concerning computer-based and other electronic information management


                                                7
        Case 3:18-cv-01602-VAB Document 21 Filed 12/07/18 Page 8 of 10



systems, including historical, archival, back-up and legacy files, in order to understand how

information is stored and how it may be retrieved.       Accenture will agree to the following

procedures for the preservation, disclosure and management of electronically stored information:

Accenture will produce ESI in PDF format, except Excel and PowerPoint documents, which will

be provided in native format.

               m)        Undersigned counsel has also discussed with Accenture the location(s),

volume, organization, and costs of retrieval of information stored in paper or other non-

electronic forms. Accenture will agree to the following procedures for the preservation,

disclosure and management of such information: Accenture will produce paper documents in

PDF format.

               n)        Undersigned counsel has discussed with Accenture discovery procedures

that minimize the risk of waiver of privilege or work-product protection, including procedures

for asserting privilege claims after production. Accenture will agree to the following procedures

for asserting claims of privilege after production: Accenture will comply with the Federal Rules

of Civil Procedure.

       F.      Other Scheduling Issues


       Accenture proposes the following schedule for addressing other issues pertinent to this

case: None.

       G.      Summary Judgment Motions


       Summary judgment motions, which must comply with Local Rule 56, will be filed on or

before April 30, 2019.




                                                 8
         Case 3:18-cv-01602-VAB Document 21 Filed 12/07/18 Page 9 of 10



       H.      Joint Trial Memorandum


       If dispositive motions are filed, the Joint Trial Memorandum shall be filed within thirty

days of the Court's ruling on any such motions. If no dispositive motions are filed, the Joint

Trial Memorandum shall be filed within forty-five days of the close of discovery.

VI.    Trial Readiness

       If dispositive motions are filed, the case shall be ready for trial within thirty days of the

filing of the Joint Trial Memorandum. Ifno dispositive motions are filed, the case shall be ready

for trial within forty-five days of the filing of the Joint Trial Memorandum.


       As an officer of the Court, undersigned counsel agrees to cooperate with Bayat and the

Court to promote the just, speedy and inexpensive determination of this action.




                                                  9
         Case 3:18-cv-01602-VAB Document 21 Filed 12/07/18 Page 10 of 10



Dated: December 7, 2018


                                            By:




                                                       Its Attorneys


  Daniel J. Fazio (admitted pro hac vice)
  WINSTON & STRAWN LLP
  35 West Wacker Drive
  Chicago, Illinois 60601
  Tel: (312) 558-5600
· Fax: (312) 558-5700
  DFazio@winston.com



Joshua A. Hawks-Ladds (ct09446)
Pullman & Comley, LLC
90 State House Square
Hartford, CT 06103
Telephone: (860) 424-4300
Facsimile: (860) 424-4370
E-mail: jhawks-ladds@pullcom.com




                                                  IO
